Case 2:20-cv-12278-BAF-RSW ECF No. 2-2, PagelD.37 Filed 08/21/20 Page 1of1

Exhibit 1

Exhibit 2

Exhibit 3

Exhibit 4

Exhibit 5

Exhibit 6

Exhibit 7

Exhibit 8

Exhibit 9

Exhibit 10

Exhibit 11

Exhibit 12

Exhibit 13

Exhibit 14

Exhibit 15

SUSSELMAN v WASHTENAW COUNTY SHERIFF'S OFFICE

INDEX OF EXHIBITS
Photograph of Plaintiff's vehicle and Sherriff Deputy’s vehicle on
2/1/20
Ticket 20WD00794 with “not guilty” plea
Plaintiff's letter to the Clerk of 14A-2 District Court, dated 2/5/20
Notice To Appear regarding Ticket 20WD00794 dated 2/10/20
Notice To Appear regarding Ticket 20WD00794 dated 7/2/20
Letter to Prosecuting Attorney Jameel Williams, dated 7/24/20

Email from Atty. Jameel Williams indicating he is dismissing the
ticket, Plaintiff's response thanking him for his honesty.

Email from Plaintiff to Atty. Williams confirming that Plaintiff
does not have to appear at the hearing scheduled for 8/4/20.

Email from Atty. Jameel Williams confirming that the hearing is
being canceled.

Certified mail enclosing new ticket, with new ticket No.
20WD02853 dated 7/31/20, containing perjured statements by
Deputy Jonathan King.

Plaintiff's return of Ticket 20WD02853 indicating that Plaintiff is
pleading “not guilty,” dated 8/7/20

Letter dated 8/7/20 sent by Plaintiff to the Clerk of 14A-2 District
Court by certified mail.

Notice To Appear for arraignment/pretrial regarding Ticket
20WD02853, dated 8/3/20.

Judgment dated 8/4/20 dismissing Case No. 20WD00794
Return receipt indicating Plaintiffs certified mail sending

Ticket 20WD02853 to the court with “not guilty” plea
was received on 8/10/29.
